

116 HR 3021 IH: Non-Emergency Ambulance Transportation Sustainability and Accountability Act of 2019
U.S. House of Representatives
2019-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3021IN THE HOUSE OF REPRESENTATIVESMay 24, 2019Mr. LaHood (for himself and Ms. Sewell of Alabama) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to restructure the payment adjustment for
			 non-emergency ESRD ambulance transports under the Medicare program.
	
 1.Short titleThis Act may be cited as the Non-Emergency Ambulance Transportation Sustainability and Accountability Act of 2019 or the NEATSA Act. 2.Restructure of Medicare payment adjustment for non-emergency ESRD ambulance transports (a)In generalSection 1834(l)(15) of the Social Security Act (42 U.S.C. 1395m(l)(15)) is amended to read as follows:
				
					(15)Restructure of payment adjustment for non-emergency ambulance transports for ESRD beneficiaries
 (A)In generalIn the case of applicable ambulance services, the fee schedule amount otherwise applicable under the preceding provisions of this subsection shall be reduced as follows:
 (i)In the case of applicable ambulance services furnished during the period beginning on October 1, 2013, and ending on September 30, 2019, reduced by 10 percent.
 (ii)In the case of applicable ambulance services furnished during the period beginning on October 1, 2019, and ending on December 31, 2019, reduced by 15.5 percent.
 (iii)In the case of applicable ambulance services furnished during 2020 or a subsequent year— (I)by a provider or supplier of ambulance services that the Secretary has designated under subparagraph (C) for the year and for which such transport originates in an area not described in paragraph (13)(A)(i), reduced by 29.5 percent; or
 (II)that are not described in subclause (I), reduced by 15.5 percent. (B)Applicable ambulance servicesIn this paragraph, the term applicable ambulance services means ambulance services consisting of non-emergency basic life support services involving transport of an individual with end-stage renal disease for renal dialysis services (as described in section 1881(b)(14)(B)) furnished other than on an emergency basis by a provider of services or a renal dialysis facility.
						(C)Designation
 (i)In generalFor 2020 and each subsequent year, the Secretary shall designate the providers or suppliers of ambulance services for which the total payments made to the provider or supplier for applicable ambulance services furnished during the applicable period for the year makes up at least 50 percent of the total payments made to the provider or supplier under this part for all ambulance services furnished during such applicable period.
 (ii)MethodologyThe Secretary shall, through notice and comment rulemaking, establish the methodology for designating providers and suppliers under clause (i) for a year. Under such methodology, the applicable period for a year shall be a 12-month period determined by the Secretary that begins and ends prior to the beginning of such year.
 (iii)TimingNot later than November 1 of each year (beginning with 2019), the Secretary shall notify any provider or supplier that will be designated under clause (i) for the subsequent year.
 (iv)Targeted reviewThe Secretary shall establish a process under which a provider or supplier may seek an informal review of the designation under clause (i) with respect to the provider or supplier.
 (v)Public reportingBeginning in 2021, the Secretary shall, in an easily understandable format, make available on the Internet website of the Centers for Medicare & Medicaid Services the following:
 (I)The total number of claims paid under this part for applicable ambulance services. (II)The total number of claims paid under this part for applicable ambulance services that were subject to the payment reduction under subparagraph (A)(iii), broken out for each of subclauses (I) and (II) of such subparagraph.
 (III)The total number of providers and suppliers that were designated under clause (i). (IV)Any other data regarding applicable ambulance services that the Secretary determines appropriate..
			(b)GAO study and report
 (1)In generalThe Comptroller General of the United States (in this subsection referred to as the Comptroller General) shall conduct a study on payments under section 1834(l) of the Social Security Act (42 U.S.C. 1395m(l)) for applicable ambulance services (as defined in subparagraph (B) of paragraph (15) of such section, as added by subsection (a)). Such study shall include an analysis of the impact of the amendment made by subsection (a), including the impact on beneficiary access and any steps providers and suppliers of ambulance services have taken to avoid payment reductions under such paragraph (15).
 (2)ReportNot later than March 1, 2023, the Comptroller General shall submit to Congress a report containing the results of the study conducted under paragraph (1), together with recommendations for such legislation and administrative action as the Comptroller General determines appropriate.
				